 


110 HRES 228 EH: Recognizing the 186th anniversary of the independence of Greece and celebrating Greek and American democracy.
U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 228 
In the House of Representatives, U. S.,

March 13, 2007
 
RESOLUTION 
Recognizing the 186th anniversary of the independence of Greece and celebrating Greek and American democracy. 
 
 
Whereas the ancient Greeks developed the concept of democracy, in which the supreme power to govern was vested in the people;  
Whereas the Founding Fathers of the United States drew heavily on the political experience and philosophy of ancient Greece in forming our representative democracy;  
Whereas Greek Commander in Chief Petros Mavromichalis, a founder of the modern Greek state, said to the citizens of the United States in 1821 that it is in your land that liberty has fixed her abode and . . . in imitating you, we shall imitate our ancestors and be thought worthy of them if we succeed in resembling you;  
Whereas Greece played a major role in the World War II struggle to protect freedom and democracy through such bravery as was shown in the historic Battle of Crete, which provided the Axis land war with its first major setback, setting off a chain of events that significantly affected the outcome of World War II;  
Whereas the price for Greece in holding our common values in their region was high, as hundreds of thousands of civilians were killed in Greece during World War II;  
Whereas throughout the 20th century, Greece was one of only three countries in the world, other than the former British Empire, that allied with the United States in every major international conflict;  
Whereas President George W. Bush, in recognizing Greek Independence Day, said, Greece and America have been firm allies in the great struggles for liberty. Americans will always remember Greek heroism and Greek sacrifice for the sake of freedom . . . [and] as the 21st Century dawns, Greece and America once again stand united; this time in the fight against terrorism. The United States deeply appreciates the role Greece is playing in the war against terror. . . . America and Greece are strong allies, and we’re strategic partners.;  
Whereas President Bush stated that Greece’s successful law enforcement operations against a terrorist organization [November 17] responsible for three decades of terrorist attacks underscore the important contributions Greece is making to the global war on terrorism;  
Whereas Greece is a strategic partner and ally of the United States in bringing political stability and economic development to the volatile Balkan region, having invested over $10 billion in the region;  
Whereas Greece was extraordinarily responsive to requests by the United States during the war in Iraq, as Greece immediately granted unlimited access to its airspace and the base in Souda Bay, and many ships of the United States that delivered troops, cargo, and supplies to Iraq were refueled in Greece;  
Whereas in August 2004, the Olympic games came home to Athens, Greece, the land of their ancient birthplace 2,500 years ago and the city of their modern revival in 1896;  
Whereas Greece received world-wide praise for its extraordinary handling during the 2004 Olympics of over 14,000 athletes from 202 countries and over 2 million spectators and journalists, which it did so efficiently, securely, and with its famous Greek hospitality;  
Whereas the unprecedented security effort in Greece for the first summer Olympics after the attacks on the United States on September 11, 2001, included a record-setting expenditure of over $1,390,000,000 and assignment of over 70,000 security personnel, as well as the utilization of an eight-country Olympic Security Advisory Group that included the United States;  
Whereas Greece, located in a region where Christianity meets Islam and Judaism, maintains excellent relations with Muslim nations and Israel;  
Whereas the Government of Greece has had extraordinary success in recent years in furthering cross-cultural understanding and reducing tensions between Greece and Turkey;  
Whereas Greece and the United States are at the forefront of the effort for freedom, democracy, peace, stability, and human rights;  
Whereas those and other ideals have forged a close bond between Greece and the United States and their peoples;  
Whereas March 25, 2007, the National Day of Celebration of Greek and American Democracy, marks the 186th anniversary of the beginning of the revolution that freed the Greek people from the Ottoman Empire and celebrates the aspirations for democracy that the peoples of Greece and the United States share; and  
Whereas it is proper and desirable for the United States to celebrate this anniversary with the Greek people and to reaffirm the democratic principles from which these two great nations were born: Now, therefore, be it  
 
That the House of Representatives— 
(1)extends warm congratulations and best wishes to the people of Greece as they celebrate the 186th anniversary of the independence of Greece;  
(2)expresses support for the principles of democratic governance to which the people of Greece are committed; and  
(3)notes the important role that Greece has played in the wider European region and in the community of nations since gaining its independence 186 years ago.  
 
Lorraine C. Miller,Clerk.
